Citation Nr: 0033987	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  (In an October 1998 statement, the veteran 
informed VA he had relocated to an area served by the RO in 
Portland, Oregon.)  In that determination, the RO denied the 
veteran's applications to reopen the previously denied claims 
for service connection for PTSD, rheumatoid arthritis, and a 
right ankle disorder because he had not submitted new and 
material evidence.  He disagreed and this appeal ensued.  

With respect to the claim involving rheumatoid arthritis, in 
this decision the Board reopens the previously denied claim 
of service connection.  Therefore, the issue for appellate 
review is as stated on the title page of this decision.  

With respect to the claim involving a right ankle disorder, 
the RO denied the veteran's initial claim of service 
connection in a January 1994 rating decision.  He filed a 
notice of disagreement and the RO issued a statement of the 
case in May 1994.  In a November 1994 statement, the veteran 
indicated that he wanted to "pursue [service connection] for 
injuries" to his right ankle.  Because he filed a timely 
notice of disagreement with a rating decision and, after 
issuance of a statement of the case, a timely substantive 
appeal, he perfected an appeal from the January 1994 rating 
decision.  Thus, the claim is as stated on the title page and 
will be addressed in the Remand section of this decision.  

In the August 1998 rating decision, the RO also denied the 
veteran's claim seeking service connection for a fractured 
left thumb, of which it notified him by letter dated August 
11, 1998.  He filed a notice of disagreement in August 1998 
and the RO issued a statement of the case in November 1998.  
On his December 1998 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), he specifically appealed only the 
determinations involving PTSD, rheumatoid arthritis, and the 
right ankle.  That document and the remainder of the claims 
file does not indicate he desired to perfect an appeal as to 
the claim of service connection for a fractured left thumb.  
Therefore, the Board does not have jurisdiction to address 
this claim.  


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for PTSD, which it initially denied by January 
1994 rating decision; it notified him of that determination 
by letter dated July 28, 1995; he did not perfect an appeal.  

2.  The evidence concerning PTSD received since the July 1995 
rating decision does not bear directly and substantially upon 
the issue at hand, does not provide a more complete picture 
of the circumstances surrounding the origin of PTSD, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  In a July 1995 rating decision, the RO denied the 
veteran's claim of service connection for rheumatoid 
arthritis; it notified him of that determination by letter 
dated July 28, 1995; he did not perfect an appeal.  

4.  The evidence concerning rheumatoid arthritis received 
since the final July 1995 determination bears directly and 
substantially upon the issues at hand, provides a more 
complete picture of the circumstances surrounding the origin 
of rheumatoid arthritis and because it is neither cumulative 
nor redundant, and is significant, it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence concerning PTSD received since the July 1995 
determination is not new and material; the previously denied 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2000). 

2.  The evidence concerning rheumatoid arthritis received 
since the July 1995 determination is new and material; the 
previously denied claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In a January 1994 rating decision, the RO in part denied the 
veteran's claim seeking service connection for PTSD, of which 
it notified him by letter dated February 7, 1994.  He did not 
file a notice of disagreement or perfect an appeal, and that 
determination became final.  See 38 C.F.R. § 20.200 (appeal 
is initiated by filing a notice of disagreement).  

Thereafter, in a March 1995 rating decision, the RO denied 
the veteran's effort to reopen that claim.  The veteran 
expressed disagreement and the RO again denied the 
application to reopen in a July 1995 rating decision.  The RO 
notified the veteran of that determination by letter dated 
July 28, 1995 and issued a statement of the case on July 28, 
1995, which told him he had to submit a substantive appeal 
within one year of the notification (in other words, before 
July 28, 1996).  During that year, the veteran did not submit 
a valid substantive appeal.  He submitted a statement in May 
1996 vaguely referring to an appeal of service-connected 
disabilities, but that statement did not specifically 
identify any error of law or fact pertinent to this claim 
that could form the basis for an appeal.  Therefore, the 
veteran did not perfect an appeal by filing a timely 
substantive appeal and the July 1995 rating determination 
became final.  See 38 C.F.R. § 20.202 (defining a substantive 
appeal); 38 C.F.R. § 20.302 (time limits for filing a 
substantive appeal).  

In July 1998, the veteran filed this claim seeking to reopen 
the previously denied claim.  Final decisions of an RO, such 
as the July 1995 rating decision, may not be reopened in the 
absence of new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  If new and material evidence is 
submitted, the claim must be reopened and adjudicated on the 
merits.  Whether new and material evidence is submitted is a 
jurisdictional test.  The Board must reopen the claim if such 
evidence is submitted and cannot do so if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  

The analysis required to adjudicate an application to reopen 
a previously denied claims formerly required three steps.  VA 
had to (1) determine whether the veteran presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim is well 
grounded; and (3) only then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law Pub. L. 106-475, 114 Stat. 2096, Veterans Claims 
Assistance Act of 2000 (November 9, 2000).  This statute 
eliminated the requirement of a well-grounded claim and 
fundamentally altered VA's duty to assist a claimant in the 
development of facts pertinent to a claim.  However, it did 
not alter the jurisdictional requirement that a claimant must 
submit new and material evidence to reopen a previously 
denied claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. 106-475, § 3(f), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A).  Therefore, the 
former three-step analysis now requires just two: a 
determination of whether the claim should be reopened and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.

As for whether the veteran has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
The prior evidence of record is vitally important in 
determining whether evidence is new for purposes of deciding 
whether to reopen a claim.  Id.

The evidence of record prior to the July 1995 rating decision 
that concerned PTSD was as follows:

? The service entrance examination in March 1971 showed 
no psychiatric or neurologic abnormalities, and no 
complaints, treatment, or diagnoses of a psychiatric 
disorder while the veteran served on active duty.  The 
discharge examination in July 1974 revealed normal 
psychiatric and neurologic findings.

? May and June 1993 VA clinical records indicated that 
the veteran engaged in counseling sessions with a VA 
social worker.  A mental status evaluation report 
revealed that three months before he had a nightmare 
consisting of variations on his attempts to help 
others.  It was noted that he had not slept more than 
three or four hours per night in fours years.  A 
physician found no medical reason for the alleged panic 
attacks, but indicated that the veteran's calculations 
and judgment were impaired and that he had a history of 
memory deficit.  

? VA clinical records in November 1994 included a 
diagnosis of PTSD following a motor vehicle accident 
and rescuing victims.  His stressors were noted as 
unemployment and using alcohol to control symptoms.  
His Global Assessment of Functioning (GAF) Scale was 
55.

? VA clinical records in December 1994 indicated the 
veteran received outpatient treatment for the first 
time, wherein he reported nightmares, tremors, blurred 
vision, instability, and interrupted sleep.  He was 
diagnosed with PTSD and panic disorder.  In January 
1995, VA progress notes revealed the veteran's 
complaints of anxiety and depression.  His diagnosis 
was PTSD with minimal instability and anger.  

? VA general medical examination in January 1995 revealed 
more than usual anxiety due to very prominent axillary 
perspiration.  Otherwise, his responses seemed 
appropriate and normal.

? VA PTSD examination in January 1995 noted that the 
veteran had been under VA care since January 1994, and 
that he remembered driving his milk container trailer 
off the road resulting in property damage to other 
automobiles to crash and two fatalities.  One of the 
fatalities was a child on which he tried 
cardiopulmonary resuscitation (CPR) for close to two 
hours.  He reported he developed nightmares and 
intrusive thoughts about the accident as well as the 
unbearable feelings of guilt because he believed that 
he could have saved the child.  At that time, memories 
of two good friends who died during boot camp came to 
his mind.  One of the friends committed suicide by 
shooting himself.  The veteran along with another 
friend had to clean up the blood.  Another friend died 
of meningitis.  He also reported that he is bothered by 
memories about his mother's death, 5 years before, and 
the death of his sister in a 1993 motor vehicle 
accident.  He stated he was also bothered by intrusive 
thoughts of many road accidents he had seen during his 
truck-driving career.  He reported that while in the 
military, he was traumatized when he was forced to 
witness homosexual activities, which were quite 
distressing to him, being from a rural environment and 
quite religious.  He further reported that the second 
time he was assigned to the same area he went on AWOL 
(absence without leave) and was fined.  His Axis I 
diagnoses were phobic disorder with panic attacks and 
agoraphobic symptoms, PTSD manifested by intrusive 
memories, nightmares, avoidant behavior, diminished 
interest in hobbies and sports, distressing dreams and 
nightmares of events and avoiding discussions that have 
to do with traumatic events.  His Axis IV diagnoses 
were multiple psychosocial stressors including 
traumatic sexual events that happened during his 
military years, being a witness to automobile accidents 
during his career, the recent death of his sister in a 
car accident, the loss of his job and the his 
properties, his house, etc.  His past and present GAF 
Scales were 50.

Relevant evidence added to the file subsequent to the July 
1995 rating decision is as follows:

? VA clinical records in September 1995 showed continued 
care for panic attacks, PTSD, and depression.  His Axis 
I diagnosis was panic attack disorder and alcohol abuse 
in remission.  His Axis IV diagnosis was severe 
psychosocial stressors personally and in the 
environment.

? VA psychological evaluation in November 1995 indicated 
that the veteran reported a principle impairment 
involved a panic disorder and stated he had a lot of 
emotional trauma from his service experiences.  He 
claimed he witnessed two suicides at a firing range 
and, while assigned to a female barracks, was forced to 
watch lesbian group activities.  He stated that as a 
result, he remains distant from any women.  The results 
of a Minnesota Multiphasic Personality Inventory 
produced a rather unusual profile, with thought 
disorder being the highest, followed closely by 
hysteroid functions, anxiety, and depression.  His Axis 
I diagnoses were dysthymia, PTSD, and pain disorder 
associated with both psychological factors and a 
general medical condition.  His GAF was 50.

? In December 1995 the veteran proffered testimony at a 
personal hearing for the purpose of a claim for 
nonservice-connected pension benefits.  He testified 
that when he has a panic attack, it starts with severe 
tremors and shaking that goes through his whole body.  
He stated that he has a fear that he is going to die or 
kill somebody with his truck.  Hearing Transcript 
(Tr.), p. 4.  He further stated that he has dreams and 
flashbacks about the accidents he has had, and it is 
those things that bring on the panic attacks.  Tr., pp. 
4-5.

? In a June 1998 letter from a social worker, it was 
noted that the veteran sought treatment for disturbed 
sleep, intrusive memories of incidents occurring during 
his boot camp training, lack of warm feelings, 
relationship difficulties, and severely depressed mood 
with suicidal ideation.  It was further noted that 
chronic pain from his rheumatoid arthritis was 
impacting his depression.  It was also noted that he 
was receiving treatment consisting of medication and 
individual psychotherapy.  It was further noted that 
the focus of his psychotherapy was to resolve traumatic 
memories related to his boot camp training.

? In November 1998, the veteran submitted a PTSD 
questionnaire to support his claim.  In the 
questionnaire he asserted that during military service 
he experienced death by disease, had "personal contact 
with dead marines suicide attempts by marines", and 
"was forced to participate [in] and watch" sexual 
acts.  He stated that these events took place many 
times between September - October 1971 while station in 
either San Diego or Camp Pendleton, California.

? At his personal hearing in February 2000 the veteran 
testified that during the last couple of weeks of his 
basic training he was a message runner for a barracks 
assigned to female marines.  He stated that things 
"escalated to...a sexual...thing" and he was forced to 
perform and watch sexual acts.  Tr., pp. 1-2.  He 
further stated that he was forced to watch homosexual 
acts.  He stated that he could not deal with it so he 
took an unauthorized absence and went home.  He was 
later subjected to court martial and fined for taking 
unauthorized leave.  Tr., p. 2.  He stated that the 
last time he received treatment for PTSD was September 
1999.

Included as additional evidence submitted after July 1995 
were various copies of service medical records.  Because the 
originals of these records were before the RO when it 
rendered its July 1995 decision, that evidence is duplicative 
and cannot form the basis for new and material evidence to 
reopen the claim.  

Of the remaining additional evidence that is new, the Board 
concludes that it is not so material that the claim must be 
reopened.  The RO initially denied the claim in January 1994 
because there was no evidence diagnosing PTSD.  Then, in the 
July 1995 rating decision, after the VA examination in 
January 1995 diagnosed PTSD, the RO denied the claim because 
there was no evidence linking the post-service PTSD diagnosis 
to service.  To reopen the claim, the additional evidence 
submitted after July 1995 must include competent evidence 
linking the current PTSD to service.  

The VA clinical records in September 1995 showed continued 
care for PTSD and severe psychosocial stressors.  But there 
was no indication that PTSD or those stressors were related 
to service.  Similarly, VA psychological evaluation in 
November 1995 indicated the veteran's reported service-
related emotional trauma, including the witnessing of two 
suicides and sexual trauma, but the examination report only 
discussed a diagnosis of PTSD based in part on the results of 
a Minnesota Multiphasic Personality Inventory.  There was no 
indication that the examiner determined there was a link 
between the post-service PTSD and the veteran's reported 
history.  Also of record was a June 1998 letter from a social 
worker that noted current symptomatology such as disturbed 
sleep, intrusive memories of incidents occurring during his 
boot camp training, lack of warm feelings, relationship 
difficulties, and severely depressed mood with suicidal 
ideation.  This alone does not link the post-service PTSD to 
service, but the social worker went further, stating that the 
focus of the veteran's psychotherapy was to resolve traumatic 
memories related to his boot camp training.  At face value, 
this appears to tie the post-service PTSD to service 
experiences.  However, the evidence missing from the July 
1995 rating decision was medical nexus evidence; a social 
worker is not competent to render a medical opinion as to the 
presumed nexus between a post-service PTSD diagnosis and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (competent evidence requires medical knowledge).  
Therefore, this evidence does not serve to address that which 
was missing at the time of the July 1995 rating decision.  

The evidence also includes three documents representing the 
views of the veteran, including the November 1998 PTSD 
questionnaire, the December 1995 hearing testimony, and the 
February 2000 hearing testimony.  Again, the additional 
evidence must address the lack of medical evidence linking 
PTSD to service at the time of the July 1995 rating decision.  
Generally, the veteran's lay testimony is presumed truthful 
for the limited purpose of the reopening analysis.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But here, the 
veteran, a layperson without known medical expertise, cannot 
provide competent evidence to file the void in the December 
1995 rating determination.  See Espiritu, 2 Vet. App. at 494-
95 (medical testimony requires expertise by knowledge, skill, 
experience, training, or education).  

In summary, the additional evidence submitted since the July 
1995 rating decision is new but not material because it does 
not provide a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed PTSD.  The 
veteran has not submitted new and material evidence to reopen 
the previously disallowed claim of service connection for 
PTSD.  As new and material evidence has not been submitted, 
the Board does not have jurisdiction to review the merits of 
the claim.  The analysis thereby ends here.  Butler v. Brown, 
9 Vet. App. 171 (1996).  

II.  Rheumatoid Arthritis

The veteran filed a claim seeking service connection for 
rheumatoid arthritis in November 1994.  The RO, in a March 
1995 rating decision, denied service connection for that 
disorder affecting the knees and ankles.  The veteran filed a 
notice of disagreement, followed by the RO again denying the 
claim in a July 1995 rating decision.  The RO notified the 
veteran of that determination by letter dated July 28, 1995 
and issued a statement of the case on July 28, 1995, which 
provided him with notice that he had to submit a substantive 
appeal within one year of the notification (in other words, 
before July 28, 1996).  During that year, the veteran did not 
submit a valid substantive appeal.  He did submit a statement 
in May 1996 vaguely referring to an appeal of service-
connected disabilities, but that statement did not 
specifically identify any error of law or fact pertinent to 
this claim that could form the basis for an appeal.  
Therefore, the veteran did not perfect his appeal by filing a 
timely substantive appeal and the July 1995 rating 
determination became final.  See 38 C.F.R. § 20.202 (defining 
a substantive appeal); 38 C.F.R. § 20.302 (time limits for 
filing a substantive appeal).  

In July 1998, the veteran filed this claim seeking to reopen 
the previously denied claim.  Final decisions of an RO, such 
as the July 1995 rating decision, may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The law and regulations concerning the 
reopening of previously denied claims is as stated above.  

The evidence of record prior to the July 1995 rating decision 
concerning rheumatoid arthritis was as follows:  

? Service medical records showed at the entrance 
examination in March 1971 the veteran reported he had 
rheumatoid arthritis.  The examiner noted the veteran 
had rheumatoid arthritis in the previous year.  
However, there was no rheumatoid arthritis reported at 
the time of the veteran's discharge examination in July 
1974.  In fact, his lower extremities and 
musculoskeletal system were reported as normal.

? A November 1994 VA hospital discharge summary reported 
that the veteran had rheumatoid arthritis.  In August 
1995, laboratory test results revealed the veteran's 
rheumatoid factor range was 0 - 20.  

? VA progress notes dated in December 1994 and February 
1995 showed a diagnosis of rheumatoid arthritis.  

? VA general medical examination in January 1995 revealed 
a diagnosis of rheumatoid arthritis made in November 
1994, for which the veteran took medication.  

The evidence regarding the veteran's rheumatoid arthritis 
added to the file subsequent to July 1995 consisted of the 
following:  

? During a December 1995 hearing, the veteran testified 
that he suffered from rheumatoid arthritis, for which 
he received treatment beginning in about 1995.  Tr., 
pp. 2-3.  

? At his personal hearing in February 2000 he testified 
that he had arthritis when he entered service.  Tr., p. 
4.  He stated that when he first entered the service he 
had problems with his knees, ankles and hands and he 
was diagnosed with rheumatoid arthritis.  Tr., pp. 4-5.  
He further stated that upon separation from the 
military his arthritis was a lot worse and he walked 
with a definite limp.  Tr., p. 5.  He stated that he 
took prescription medication and over-the-counter 
medication for his rheumatoid arthritis.  Tr., p. 6.  

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim because it provides a 
more complete picture of the circumstances surrounding the 
origin of the rheumatoid arthritis.  VA progress notes in 
1994 and 1995 revealed diagnoses of rheumatoid arthritis.  
The veteran's statement, presumed credible for this 
jurisdictional requirement, at the February 2000 hearing that 
at separation service his arthritis was worse than at 
enlistment and that he walked with a definite limp provides 
an indication of aggravation not of record at the time of the 
July 1995 rating decision.  See Espiritu, 2 Vet. App. at 494-
95 (lay claimant is competent to report observable symptoms); 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (lay 
claimant competent to state he experienced personally 
observable symptoms).  Consequently, the veteran has 
submitted new and material evidence to reopen the previously 
denied claim.  

Therefore, the evidence must be considered to fairly decide 
the merits of the claims.  Based upon the foregoing, the 
Board orders reopening of the previously denied claim of 
service connection for rheumatoid arthritis.  Additional 
development pertinent to this claim will be addressed in the 
Remand section of this decision.  


ORDER

The veteran having not submitted new and material evidence to 
reopen a claim of service connection for PTSD, the appeal is 
denied.  

The veteran having submitted new and material evidence to 
reopen claim of service connection for rheumatoid arthritis, 
the appeal is granted only to the extent of reopening this 
previously denied claim.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

While this appeal was pending, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By this statute, Congress 
eliminated the well-grounded-claim requirement and enacted 
substantial additions and revisions to the law governing VA' 
s duty to assist claimants in the development of their 
claims.  The Veterans Claims Assistance Act of 2000 mandates 
that VA make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The assistance provided shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VA shall treat an 
examination or opinion as being necessary to make a decision 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
veteran has a current disability, or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 106-
475, 114 Stat. 2096, ____ (2000) (to be codified as amended 
at 38 U.S.C.A. § 5103A).  

In addition, the Veterans Claims Assistance Act of 2000 
requires VA to obtain the following records if relevant to 
the claim:  

(1) The veteran's service medical records and, if he has 
furnished VA information sufficient to locate such 
records, other relevant records pertaining to active 
military, naval, or air service that are held or 
maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the veteran at VA health-care facilities or at VA's 
expense, if he furnishes information sufficient to locate 
those records.  

(3) Any other relevant records held by any Federal 
department or agency that the veteran adequately 
identifies and authorizes VA to obtain.

A review of the record discloses that the veteran stated he 
received treatment for his ankle within one year of 
separation from the service.  He also indicated that his 
right ankle was x-rayed in 1986.  

Accordingly, the claims of service connection for rheumatoid 
arthritis and a right ankle disorder are remanded to the RO 
for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of 
rheumatoid arthritis and a right ankle 
disorder.  

2.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified that have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  Any unsuccessful attempts at 
obtaining the foregoing records should be 
documented in the claims file.

3.  The RO should arrange for a VA 
examination to assess the nature and 
etiology of the veteran's rheumatoid 
arthritis and right ankle disorder.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
annotate in the examination report 
whether the claims file was reviewed in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should be 
asked to express an opinion as to whether 
it is as least as likely as not that any 
current findings of rheumatoid arthritis 
and a right ankle disorder are related to 
service.  The opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

4.  The RO must review the claims file to 
ensure it is in compliance with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  See VBA Fast Letter 
00-87 (November 17, 2000) and VBA Fast 
Letter 00-92 (December 13, 2000).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they comply with the directives of 
this Remand and, if not, that corrective 
procedures are taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of service 
connection for rheumatoid arthritis and a 
right ankle disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome regarding the issues remanded.  No action is 
required of the veteran until he is notified by the RO.  
However, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).


		
	Jeffrey J. Schueler
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

